DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 7, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites limitations “the first semiconductor structure” that lack antecedent basis because “the first semiconductor structure” has not been defined by claims 6 and 1, and it is unclear which specific structure applicant is referring to. For the purposes of compact prosecution, limitations “the first semiconductor structure” are interpreted as “the first semiconductor device”.
Claim 7 recites limitation “the number of the isolation pillars”.  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “the number of the isolation pillars” relates back to a number of “a plurality of isolation pillars” (line 4 of claim 6) or to set forth a number of additional isolation pillars.
Claim 11 recites limitation “the isolation pillars”.  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “the isolation pillars” relates back to “a plurality of isolation pillars” (line 4 of claim 6) or to set forth additional isolation pillars.
Claim 12 recites limitation “the isolation pillars” (lines 2-3).  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “the isolation pillars” relates back to “a plurality of isolation pillars” (line 4 of claim 6) or to set forth additional isolation pillars.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11-14, 16-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0309676 to Odnoblyudov et al. (hereinafter Odnoblyudov) in view of Moen et al. (US 2018/0323187, hereinafter Moen).
With respect to Claim 1, Odnoblyudov discloses a semiconductor structure, comprising:
       a substrate (e.g., engineered substrate (ES) 110/122 in Figs. 1, 5; or ES 1200 in Fig. 12) (Odnoblyudov, Figs. 1, 5-6, 12, ¶0024-¶0028, ¶0049-¶0050) comprising a core layer (e.g., ceramic wafer 112 in Fig. 1 or ceramic core 1210 in Fig. 12) and a composite material layer (e.g., 114/115/116/122 in Fig. 1, 5; or 1212/1214/1218/1220 in Fig. 12);
       a semiconductor epitaxial layer (e.g., 130/430 including GaN layer 180 in Fig. 1, 5; or 1230 in Fig. 12) (Odnoblyudov, Figs. 1, 5-6, 12, ¶0029-¶0030, ¶0044-¶0048, ¶0069-¶0070) disposed on the substrate (ES);
       a semiconductor barrier layer (e.g., AlGaN 184) (Odnoblyudov, Figs. 1, 5-6, 12, ¶0045) disposed on the semiconductor epitaxial layer (e.g., GaN layer 180);
       a first semiconductor device (e.g., HEMT 450A) (Odnoblyudov, Figs. 1, 5-6, 12, ¶0044, ¶0045) disposed on the substrate (ES), wherein the first semiconductor device (450A) comprises a first semiconductor cap layer (e.g., p-type GaN layer 186) disposed on the semiconductor barrier layer (184); and
       at least one isolation pillar (e.g., a trench 202 filled with a dielectric material extending down to ES substrate) (Odnoblyudov, Figs. 1, 5-6, 12, ¶0076, ¶0077, ¶0083), wherein the at least one isolation pillar (202) surrounds at least a portion of the first semiconductor device (450A) and penetrates the composite material layer (e.g., 116/122).
Further, Odnoblyudov does not specifically disclose a doped isolation region disposed at one side of the first semiconductor device; and at least one isolation pillar at least partially disposed in the doped isolation region.
However, Moen teaches forming a semiconductor structure (300) (Moen, Figs. 3A-3B, ¶0014-¶0017, ¶0040-¶0048, ¶0057-¶0058) having improved isolation structure (e.g., 320) that comprises doped regions (e.g., p-type regions 554-556) (Moen, Figs. 3A-3B, ¶0043-¶0045) and deep trench isolation regions (362-365) extending through the doped regions to provide electrical isolation between various circuit elements including RF switch transistors (310) and low-voltage transistors (330), wherein the RF transistors (310) (Moen, Figs. 3A-3B, ¶0042) are completely separated and bordered by rings of the deep trench isolation structure, and the combination of the deep trench isolation regions (362-365) (Moen, Figs. 3A-3B, ¶0047) and doped regions (554-556) reduces the substrate losses of the semiconductor structure.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor structure of Odnoblyudov by forming an isolation structure comprising doped regions and deep trench isolation regions extending through the doped regions as taught by Moen to have a doped isolation region disposed at one side of the first semiconductor device; and at least one isolation pillar at least partially disposed in the doped isolation region in order to provide improved isolation structure to provide electrical isolation between various circuit elements and to reduce the substrate losses of the semiconductor structure (Moen, ¶0014-¶0017, ¶0040-¶0041, ¶0047).
Regarding Claim 2, Odnoblyudov in view of Moen discloses the semiconductor structure of claim 1. Further, Odnoblyudov discloses the semiconductor structure, wherein the core layer (e.g., ceramic wafer 112 in Fig. 1 or ceramic core 1210 in Fig. 12) (Odnoblyudov, Figs. 1, 5-6, 12, ¶0024, ¶0050) comprises aluminum nitride, or silicon carbide.
Regarding Claim 3, Odnoblyudov in view of Moen discloses the semiconductor structure of claim 1. Further, Odnoblyudov discloses the semiconductor structure, wherein the at least one isolation pillar (202) (Odnoblyudov, Figs. 1, 5-6, 12, ¶0077) is in direct contact with the substrate (ES 110).
Regarding Claim 4, Odnoblyudov in view of Moen discloses the semiconductor structure of claim 1. Further, Odnoblyudov discloses the semiconductor structure, wherein the first semiconductor device (e.g., HEMT 450A) (Odnoblyudov, Figs. 5-6, ¶0044, ¶0077) comprises a gate electrode (560B), a source electrode (560A) and a drain electrode (560C), and the at least one isolation pillar (202) does not extend higher than a top surface of the gate electrode (560B).
Regarding Claim 5, Odnoblyudov in view of Moen discloses the semiconductor structure of claim 1. Further, Odnoblyudov discloses the semiconductor structure, further comprising an interlayer dielectric layer (254) (Odnoblyudov, Figs. 5-6, ¶0084) disposed on the at least one isolation pillar (202).
Regarding Claim 6, Odnoblyudov in view of Moen discloses the semiconductor structure of claim 1. Further, Odnoblyudov discloses the semiconductor structure, wherein the semiconductor structure further comprises a second semiconductor device (e.g., 450B) (Odnoblyudov, Figs. 5-6, ¶0044) disposed Page 20 of 23in proximity to the first semiconductor structure, but does not specifically disclose that the at least one isolation pillar comprises a plurality of isolation pillars respectively surrounding the first semiconductor device and the second semiconductor device.
However, Moen teaches forming a semiconductor structure (300) (Moen, Figs. 3A-3B, ¶0014-¶0017, ¶0040-¶0048, ¶0057-¶0058) having improved isolation structure (e.g., 320) that comprises a plurality of doped regions (e.g., p-type regions 554-556) (Moen, Figs. 3A-3B, ¶0043-¶0045, ¶0047) and a plurality of deep trench isolation regions (362-365) extending through the plurality of doped regions to provide electrical isolation between various circuit elements including RF switch transistors (310) and low-voltage transistors (330), wherein the RF transistors (310) (Moen, Figs. 3A-3B, ¶0042) and low-voltage transistors (330) are completely separated and bordered by rings of the deep trench isolation structure.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Odnoblyudov/Moen by forming an isolation structure comprising a plurality of doped regions and a plurality of deep trench isolation regions extending through the plurality of doped regions as taught by Moen to have the semiconductor structure, wherein the at least one isolation pillar comprises a plurality of isolation pillars respectively surrounding the first semiconductor device and the second semiconductor device in order to provide improved isolation structure to provide electrical isolation between various circuit elements and to reduce the substrate losses of the semiconductor structure (Moen, ¶0014-¶0017, ¶0040-¶0041, ¶0047).
Regarding Claim 7, Odnoblyudov in view of Moen discloses the semiconductor structure of claim 6. Further, Odnoblyudov does not specifically disclose that the number of the isolation pillars is 3. However, Moen teaches forming improved isolation structure (e.g., 320) that comprises a plurality of doped regions (e.g., p-type regions 554-556) (Moen, Figs. 3A-3B, ¶0043-¶0045, ¶0047) and a plurality of deep trench isolation regions (362-365) extending through the plurality of doped regions to provide electrical isolation between various circuit elements including RF switch transistors (310) and low-voltage transistors (330), wherein the RF transistors (310) (Moen, Figs. 3A-3B, ¶0042) and low-voltage transistors (330) are completely separated and bordered by rings of the deep trench isolation structure; the combination of the deep trench isolation regions (362-365) (Moen, Figs. 3A-3B, ¶0047) and doped regions (554-556) reduces the substrate losses of the semiconductor structure.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Odnoblyudov/Moen by forming an isolation structure comprising a plurality of deep trench isolation regions as taught by Moen, wherein the plurality of deep trench isolation regions includes an optimized number of deep trench isolation regions to have the semiconductor structure, wherein the number of the isolation pillars is 3 in order to provide improved isolation structure to provide electrical isolation between various circuit elements and to reduce the substrate losses of the semiconductor structure (Moen, ¶0014-¶0017, ¶0040-¶0041, ¶0047).
Regarding Claim 9, Odnoblyudov in view of Moen discloses the semiconductor structure of claim 1. Further, Odnoblyudov discloses the semiconductor structure, wherein the semiconductor structure further comprises a second semiconductor device (e.g., 450B) (Odnoblyudov, Figs. 5-6, ¶0044-¶0048) disposed Page 20 of 23on the substrate (ES 110), wherein the second semiconductor device (450B) comprises a second semiconductor cap layer (e.g., p-GaN 196) (Odnoblyudov, Figs. 5-6, ¶0047) disposed on the semiconductor barrier layer (e.g., p-GaN 186), and the isolation region (202) Odnoblyudov, Figs. 5-6, ¶0077) is disposed between the first semiconductor device (450A) and the second semiconductor device (450B), but does not specifically disclose that the doped isolation region is disposed between the first semiconductor device and the second semiconductor device.
However, Moen teaches forming a semiconductor structure (300) (Moen, Figs. 3A-3B, ¶0014-¶0017, ¶0040-¶0048, ¶0057-¶0058) having improved isolation structure (e.g., 320) that comprises a plurality of doped regions (e.g., p-type regions 554-556) (Moen, Figs. 3A-3B, ¶0043-¶0045, ¶0047) and a plurality of deep trench isolation regions (362-365) extending through the plurality of doped regions to provide electrical isolation between various circuit elements including RF switch transistors (310) and low-voltage transistors (330), wherein the combination of the deep trench isolation regions (362-365) (Moen, Figs. 3A-3B, ¶0047) and doped regions (554-556) reduces the substrate losses of the semiconductor structure.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Odnoblyudov/Moen by forming an isolation structure comprising a plurality of doped regions and a plurality of deep trench isolation regions extending through the plurality of doped regions as taught by Moen to have the semiconductor structure, wherein the doped isolation region is disposed between the first semiconductor device and the second semiconductor device in order to provide improved isolation structure to provide electrical isolation between various circuit elements and to reduce the substrate losses of the semiconductor structure (Moen, ¶0014-¶0017, ¶0040-¶0041, ¶0047).
Regarding Claims 11 and 12, Odnoblyudov in view of Moen discloses the semiconductor structure of claim 6. Further, Odnoblyudov discloses the semiconductor structure, wherein the isolation pillars are distributed with equal spacing (as claimed in claim 11); wherein a width of each of the isolation pillars is smaller than each of spacing between the isolation pillars (as claimed in claim 12).
However, Moen teaches forming a semiconductor structure (300) (Moen, Figs. 3A-3B, ¶0014-¶0017, ¶0040-¶0048, ¶0057-¶0058) having improved isolation structure (e.g., 320) that comprises a plurality of doped regions (e.g., p-type regions 554-556) (Moen, Figs. 3A-3B, ¶0043-¶0045, ¶0047) and a plurality of deep trench isolation regions (362-365) extending through the plurality of doped regions to provide electrical isolation between various circuit elements including RF switch transistors (310) and low-voltage transistors (330), wherein the combination of the deep trench isolation regions (362-365) (Moen, Figs. 3A-3B, ¶0047) and doped regions (554-556) reduces the substrate losses of the semiconductor structure, wherein the isolation pillars (e.g., 362-365) are distributed with equal spacing; wherein a width (Moen, Figs. 3A-3B, ¶0057) of each of the isolation pillars is about 1 m that is smaller than each of spacing (e.g., opening in the grids defined by the deep trench isolation regions) (Moen, Figs. 3A-3B, ¶0043) of about 10 m between the isolation pillars.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Odnoblyudov/Moen by forming an isolation structure comprising a plurality of doped regions and a plurality of deep trench isolation regions extending through the plurality of doped regions as taught by Moen to have the semiconductor structure, wherein the isolation pillars are distributed with equal spacing (as claimed in claim 11); wherein a width of each of the isolation pillars is smaller than each of spacing between the isolation pillars (as claimed in claim 12) in order to provide improved isolation structure to provide electrical isolation between various circuit elements and to reduce the substrate losses of the semiconductor structure (Moen, ¶0014-¶0017, ¶0040-¶0041, ¶0047).
Regarding Claim 13, Odnoblyudov in view of Moen discloses the semiconductor structure of claim 1. Further, Odnoblyudov discloses the semiconductor structure, wherein the composite material layer (e.g., 1212/1214/1218/1220 in Fig. 12) (Odnoblyudov, Fig. 12, ¶0049-¶0068) comprises an oxide layer (e.g., 1212) (Odnoblyudov, Fig. 12, ¶0051), a semiconductor layer (e.g., doped polysilicon layer 1214) (Odnoblyudov, Fig. 12, ¶0053, ¶0054), a nitride layer (e.g., silicon nitride layer 1218) (Odnoblyudov, Fig. 12, ¶0058), and a further oxide layer (e.g., a silicon oxide layer 1220) (Odnoblyudov, Fig. 12, ¶0063) stacked in sequence.
With respect to Claim 14, Odnoblyudov discloses a chip structure, comprising:
       a substrate (e.g., engineered substrate (ES) 110/122 in Figs. 1, 5; or ES 1200 in Fig. 12) (Odnoblyudov, Figs. 1, 5-6, 12, ¶0024-¶0028, ¶0049-¶0050) comprising a core layer (e.g., ceramic wafer 112 in Fig. 1 or ceramic core 1210 in Fig. 12) and a composite material layer (e.g., 114/115/116/122 in Fig. 1, 5; or 1212/1214/1218/1220 in Fig. 12);
       a first semiconductor device (e.g., HEMT 450A) (Odnoblyudov, Figs. 5-6, ¶0044, ¶0045) disposed on the substrate (ES);
       a second semiconductor device (e.g., 450B) (Odnoblyudov, Figs. 5-6, ¶0044-¶0048) disposed on the substrate (ES) and separated from the first semiconductor device; and
       at least one isolation pillar (202) (Odnoblyudov, Figs. 1, 5-6, 12, ¶0076, ¶0077, ¶0083) surrounding the first semiconductor device (450A) and penetrating the composite material layer (e.g., 116/122).
Further, Odnoblyudov does not specifically disclose at least one isolation pillar completely surrounding the first semiconductor device.
However, Moen teaches forming a semiconductor structure (300) (Moen, Figs. 3A-3B, ¶0014-¶0017, ¶0040-¶0048, ¶0057-¶0058) having improved isolation structure (e.g., 320) that comprises doped regions (e.g., p-type regions 554-556) (Moen, Figs. 3A-3B, ¶0043-¶0045) and deep trench isolation regions (362-365) extending through the doped regions to provide electrical isolation between various circuit elements including RF switch transistors (310) and low-voltage transistors (330), wherein the RF transistors (310) (Moen, Figs. 3A-3B, ¶0042) are completely separated and bordered by rings of the deep trench isolation structure, and the combination of the deep trench isolation regions (362-365) (Moen, Figs. 3A-3B, ¶0047) and doped regions (554-556) reduces the substrate losses of the semiconductor structure.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor structure of Odnoblyudov by forming an isolation structure comprising a plurality of deep trench isolation regions formed as a ring as taught by Moen to have at least one isolation pillar completely surrounding the first semiconductor device in order to provide improved isolation structure to provide electrical isolation between various circuit elements and to reduce the substrate losses of the semiconductor structure (Moen, ¶0014-¶0017, ¶0040-¶0041, ¶0047).
Regarding Claim 16, Odnoblyudov in view of Moen discloses the semiconductor structure of claim 14. Further, Odnoblyudov discloses the semiconductor structure, wherein the core layer (e.g., ceramic wafer 112 in Fig. 1 or ceramic core 1210 in Fig. 12) (Odnoblyudov, Figs. 1, 5-6, 12, ¶0024, ¶0050) comprises aluminum nitride, or silicon carbide.
Regarding Claim 17, Odnoblyudov in view of Moen discloses the semiconductor structure of claim 14. Further, Odnoblyudov discloses the semiconductor structure, wherein the composite material layer (e.g., 1212/1214/1218/1220 in Fig. 12) (Odnoblyudov, Fig. 12, ¶0049-¶0068) comprises an oxide layer (e.g., 1212) (Odnoblyudov, Fig. 12, ¶0051), a semiconductor layer (e.g., doped polysilicon layer 1214) (Odnoblyudov, Fig. 12, ¶0053, ¶0054), a nitride layer (e.g., silicon nitride layer 1218) (Odnoblyudov, Fig. 12, ¶0058), and a further oxide layer (e.g., a silicon oxide layer 1220) (Odnoblyudov, Fig. 12, ¶0063) stacked in sequence.
Regarding Claim 19, Odnoblyudov in view of Moen discloses the semiconductor structure of claim 14. Further, Odnoblyudov discloses the semiconductor structure, further comprising an interlayer dielectric layer (254) (Odnoblyudov, Figs. 5-6, ¶0084) disposed on the at least one isolation pillar (202).
Regarding Claim 20, Odnoblyudov in view of Moen discloses the semiconductor structure of claim 14. Further, Odnoblyudov does not specifically disclose that the at least one isolation pillar comprises a plurality of isolation pillars respectively surrounding the first semiconductor device.
However, Moen teaches forming a semiconductor structure (300) (Moen, Figs. 3A-3B, ¶0014-¶0017, ¶0040-¶0048, ¶0057-¶0058) having improved isolation structure (e.g., 320) that comprises a plurality of doped regions (e.g., p-type regions 554-556) (Moen, Figs. 3A-3B, ¶0043-¶0045, ¶0047) and a plurality of deep trench isolation regions (362-365) extending through the plurality of doped regions to provide electrical isolation between various circuit elements including RF switch transistors (310) and low-voltage transistors (330), wherein the RF transistors (310) (Moen, Figs. 3A-3B, ¶0042) and low-voltage transistors (330) are completely separated and bordered by rings of the deep trench isolation structure; the combination of the deep trench isolation regions (362-365) (Moen, Figs. 3A-3B, ¶0047) and doped regions (554-556) reduces the substrate losses of the semiconductor structure.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Odnoblyudov/Moen by forming an isolation structure comprising a plurality of deep trench isolation regions as taught by Moen to have the semiconductor structure, wherein the at least one isolation pillar comprises a plurality of isolation pillars respectively surrounding the first semiconductor device in order to provide improved isolation structure to provide electrical isolation between various circuit elements and to reduce the substrate losses of the semiconductor structure (Moen, ¶0014-¶0017, ¶0040-¶0041, ¶0047).
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0309676 to Odnoblyudov in view of Moen (US 2018/0323187) as applied to claim 1 (claim 14), and further in view of Parsey, JR, et al. (US 2014/0264449, hereinafter Parsey).
Regarding Claim 8, Odnoblyudov in view of Moen discloses the semiconductor structure of claim 1. Further, Odnoblyudov does not specifically disclose that the doped isolation region is formed by applying external energy to damage crystal structures of the semiconductor epitaxial layer and the semiconductor barrier layer or by implanting non-conductive elements into the semiconductor epitaxial layer and the semiconductor barrier layer.
Regarding limitation “formed by applying external energy to damage crystal structures of the semiconductor epitaxial layer and the semiconductor barrier layer or by implanting non-conductive elements into the semiconductor epitaxial layer and the semiconductor barrier layer”, it is noted that the above language, term, or phrase is directed towards the process of making the doped isolation region.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “formed by applying external energy to damage crystal structures of the semiconductor epitaxial layer and the semiconductor barrier layer or by implanting non-conductive elements into the semiconductor epitaxial layer and the semiconductor barrier layer” only requires a structure, the doped isolation region, which does not distinguish the invention from the combination Odnoblyudov/Moen that teaches the structure as claimed.
However, Parsey teaches forming isolation regions (e.g., 34) (Parsey, Fig. 3, ¶0004-¶0005, ¶0011-¶0026) having a high dielectric constant material to reduce stresses in the devices, wherein the doped isolation region (34) is formed to extend into the structure of HEMT transistor (10) and into the substrate (13) (Parsey, Fig. 3, ¶0015, ¶0025) in order to minimize leakage current, and the doped isolation region (34) is formed by implanting (Parsey, Fig. 3, ¶0022) atoms or species (e.g., helium, hydrogen, or argon) that damage the materials of the semiconductor epitaxial layer (17) and the semiconductor barrier layer (22).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Odnoblyudov/Moen by forming an isolation structure by implanting atoms or species that damage the semiconductor materials as taught by Parsey to have the semiconductor structure, wherein the doped isolation region is formed by applying external energy to damage crystal structures of the semiconductor epitaxial layer and the semiconductor barrier layer or by implanting non-conductive elements into the semiconductor epitaxial layer and the semiconductor barrier layer in order to minimize leakage current, and to reduce stresses in the devices (Parsey, ¶0005, ¶0011, ¶0015, ¶0022, ¶0025).
Regarding Claim 18, Odnoblyudov in view of Moen discloses the semiconductor structure of claim 14. Further, Odnoblyudov discloses that the at least one isolation pillar (202) (Odnoblyudov, Figs. 5-6, ¶0077) comprises an electrical insulating material, but does not specifically disclose that the at least one isolation pillar directly contacts the core layer. However, Parsey teaches forming isolation regions (e.g., 34) (Parsey, Fig. 3, ¶0004-¶0005, ¶0011-¶0026) having a high dielectric constant material to reduce stresses in the devices, wherein the doped isolation region (34) is formed to extend into the structure of HEMT transistor (10) and into the substrate (e.g., ceramic substrate 13) (Parsey, Fig. 3, ¶0012, ¶0015, ¶0025) in order to minimize leakage current.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Odnoblyudov/Moen by forming an isolation structure extending into a portion of the substrate comprising a ceramic material as taught by Parsey, wherein the substrate includes the ceramic core of Odnoblyudov to have the semiconductor structure, wherein the at least one isolation pillar directly contacts the core layer in order to minimize leakage current, and to reduce stresses in the devices (Parsey, ¶0005, ¶0011, ¶0015, ¶0022, ¶0025).
Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0309676 to Odnoblyudov in view of Moen (US 2018/0323187) as applied to claim 9 (claim 14), and further in view of Udrea et al. (US 2020/0168599, hereinafter Udrea).
Regarding Claims 10 and 15, Odnoblyudov in view of Moen discloses the semiconductor structure of claim 9 (claim 14). Further, Odnoblyudov discloses that the first semiconductor device (e.g., 450A) (Odnoblyudov, Figs. 5-6, ¶0044) is a high-voltage device (e.g., high electron mobility transistor (HEMT)), but does not specifically disclose that the second semiconductor device is a low-voltage device.
However, Udrea teaches forming a high-voltage GaN device (205) (Udrea, Fig. 2, ¶0001, ¶0015-¶0019, ¶0114-¶0126) electrically isolated with an isolation region (13) (Udrea, Fig. 2, ¶0121) from a low-voltage GaN device (210) on the same substrate (e.g., 5/4/3), wherein the low-voltage GaN device (210) includes a gate structure (14/15) to drive a gate (10/11) of the active high-voltage GaN device (205) and to control the gate resistance of the device (Udrea, Fig. 2, ¶0124, ¶0126).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Odnoblyudov/Moen by forming power device including control circuit as a low-voltage device on the same substrate as taught by Udrea to have the semiconductor structure, wherein the second semiconductor device is a low-voltage device in order to provide improved power device with controlled gate resistance and improved switching performance (Udrea, ¶0001, ¶0015-¶0019, ¶0124, ¶0126).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891